Title: To George Washington from William Irvine, 17 March 1782
From: Irvine, William
To: Washington, George


                        
                            Sir
                            Carlisle March 17th 1782
                        
                        The inclosed is the best Return could be at present obtained of the Recruits & old Soldiers of the
                            Pennsylvania Line, actually assembled at this Post, exclusive of these I am informed there are about seventy at Lancaster,
                            who are chiefly for the Regiments of Cavalry and Artillery—but as Accurate Returns are gone to Colonel Humpton, I hope
                            they will reach him before your Excellency leaves Philadelphia, Colonel Richard Butler also wrote on this subject previous
                            to my arrival here.
                        From present appearances, I do not expect that the number will exceed 800 by the 10th of April, including
                            Cavalry, Artillery & Infantry, after which time, I am of opinion few will be obtained by the ordinary mode of
                            Recruiting—and think it would be best to call in all the parties, except one Officer from each Corps. As the Cavalry it
                            seems have been indulged with leave to Enlist for their own Corps particular instructions, respecting their Equipment, and
                            whether they are to March under Colonel Butler, from your Excellency may be necessary—I find that there are a sufficient
                            number of Officers, now in the State, belonging to the Southern Detachment, (who came home sick or on Furlough) to March
                            all the Recruits to that Army, and will direct them all to assemble here & put themselves under Colonel Butler
                            untill he receives your Excellencys Orders—Colonel Butler among other matters will require your Orders for the number, to
                            send to Fort Pitt, which agreeable to the mode proposed by your Excellencys instructions to me should be one sixth part.
                            Should there be Commands for any more Field Officers of the line, agreeable to the usual mode of doing duty the Colonels
                            now unemployed will stand in rotation, Colonel Wm Butler, Humpton, Broadhead, but General Hand will doubtless be able to
                            regulate this business. I shall proceed tomorrow morning to Fort Pitt, consequently can not take cognisance of any matters
                            in the interior part of the State, I have however in the mean time written to the Secretary at War, to prevent delay,
                            giving my opinion that Arms & Accoutrements should be forwarded here for the Recruits, in order that they may be
                            compleatly ready to move in any direction when they shall receive your Excellencys Commands.
                        Should any thing turn up to put it in your Excellencys power to make a detachment to the Westward—Col. Richard
                            Butler is well acquainted in that Country, and would be a usefull Officer—however this is only meant by way of
                            information. I have the honor to be with perfect respect Sir Your Excellencys Most Obedient Humble Servant
                        
                            Wm Irvine
                        
                    